Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment / Arguments
The response, filed 11/22/2021, has been entered. Claims 1 and 9 have been amended, claim 7 is canceled, and claim 15 is new. Claims 1-6, 8-14, and new claim 15 are pending. Applicant’s arguments regarding the prior art rejections of claims 1 and 9 have been fully considered but they are but are unpersuasive or moot due to a new grounds of rejection, necessitated by amendment.
On pages 5-6 of Remarks, Applicant argues that Nakano fails to disclose the use of a plurality of adsorbents respectively having compositions that are different from each other and proves with supporting documents that the composition of Carbotrap is the same as that of Carbotrap C. Carbotrap merely differs from Carbotrap C in terms of density correlated with specific surface area.

In response Examiner respectfully holds that although it is persuasive that different adsorption characteristics of Carbotrap and Carbotrap C is resulting their specific area not their composition, However, Nakano in ¶0026 teaches: “the present invention is not limited to this, and other adsorbents may be used. Further, the adsorbent to be filled in the collection tube may be a combination of a plurality of types of adsorbents.”
Therefore, Nakano teaches:
Different adsorptions other than Carbotrap, and Carbotrap C.
If other adsorptions are used they are required to have different desorption/adsorption characteristics.
Different desorption/adsorption characteristics can be achieved by different compositions or different specific surface area.
If plurality of types of adsorbents are chosen, they need to be different compositions, otherwise, it teaches away the Nakano’s invention.
Therefore, Nakano inherently teaches “a plurality of adsorbents respectively having compositions that are different from each other” and therefore, applicant’s argument is unpersuasive.

On pages 6-7 of Remarks, Applicant argues that the rejection fails to disclose or suggest that a principal component analysis is conducted on "the group of the desorption profiles" as recited by claims 1 and 9, and Kita merely discloses that the principal component analysis is conducted on the group of a plurality of signals obtained by a plurality of gas sensors with different response characteristics.

In response Examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Nakano suggests but fails to explicitly teach PCA. Specifically, it appears that Nakano separately senses gas components and combines that to identify the gas; however, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use principal component analysis, as taught by Kita, in the method of Nakano to identify the sample gas. One of ordinary skill in the art knows that many different statistical and data analysis techniques may be used on the data of Nakano to identify the sample gas. Kita teaches ([0003]) that principle component analysis is widely used in the gas sensing art. Also see MPEP 2143 A ("Combining Prior Art Elements According to Known Methods to Yield Predictable Results").Therefore applicant’s arguments is unpersuasive.

On page 7 of Remarks, Applicant argues that the subject matter of the present claims exhibit advantageous effect as explained in the specification, which would not have been expected or obtained from the cited references.
In response, the examiner respectfully notes that it appears that this argument is based on Nakano allegedly failing to teach the adsorbents being of different composition. As set forth above, ¶0026 of Nakano teaches the adsorbents being of different composition. Therefore the examiner finds the aforementioned argument unpersuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8- 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (JP 2001013120 A, prior art of record) in view of Kita (JP 2001305088 A, “prior art of record”).

Regarding claim 1, Nakano in figures 1-3 discloses a method for analyzing a gas, comprising: allowing a sample gas (1- sample gas flow path 1) to be adsorbed by each of a 
Nakano fails to disclose the identifying of the sample gas includes conducting a principal component analysis on the group of the desorption profiles. 

Kita in ¶0003-¶0004 and ¶0014-¶0016 teaches the identifying of the sample gas includes conducting a principal component analysis. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use principal component analysis, as taught by Kita, in the method of Nakano to identify the sample gas. One of ordinary skill in the art knows that many different statistical and data analysis techniques may be used on the data of Nakano to identify the sample gas. Kita teaches ([0003]) that principle component analysis is widely used in the gas sensing art. Also see MPEP 2143 A ("Combining Prior Art Elements According to Known Methods to Yield Predictable Results").

Regarding claim 2, Nakano further discloses the acquiring of the desorption profiles is carried out by detecting, individually and over time, the sample gas desorbed from each of the adsorbents, and each of the desorption profiles is an over-time data created from a detection signal reflecting a quantity of the sample gas (Fig.2A, 2B and e.g., ¶0017).  

Regarding claim 3, Nakano further discloses The method for analyzing a gas according to claim 1, wherein the acquiring of the desorption profiles is carried out by heating (not shown heaters but disclosed at e.g., ¶0009) each of the adsorbents so as to desorb the sample gas from the adsorbents individually (¶0016-¶0017), and each of the desorption profiles is a data obtained by associating a detection signal reflecting a quantity of the sample gas with a temperature change in each of the adsorbents (Carbotrap / Carbotrap C in view of ¶0026).  

Regarding claim 4, Nakano further discloses the heating of each of the adsorbents is carried out with a heater (not shown but described in e.g., ¶0009).  

Regarding claim 5, Nakano further discloses a detector (odor sensor 3) that detects the sample gas desorbed from each of the adsorbents is used in common with the adsorbents (Carbotrap / Carbotrap C in view of ¶0026).

Regarding claim 6, Nakano further discloses the adsorbents include a first adsorbent and a second adsorbent, the second adsorbent is, among the adsorbents, an adsorbent from which the sample gas is to be desorbed subsequently after being desorbed from the first adsorbent, the sample gas desorbed from the first adsorbent is fed into the detector in a first period and the sample gas desorbed from the second adsorbent is fed into the detector in a second period, and the first period and the second period are apart from each other. (e.g., ¶0013- The time for introducing the sample gas into the collection tubes 7 and 9 can be 

Regarding claim 8, Nakano further discloses the identifying of the sample gas includes specifying a component contained in the sample gas (¶0001-¶0003, ¶0006, last sentence of ¶0014, first sentence of ¶0015, and last two sentences of ¶0016).

Regarding claim 9, Nakano in figures 1-3 discloses a device for analyzing a gas, comprising: a plurality of adsorbents (Carbotrap / Carbotrap C in view of ¶0026) respectively (e.g.,¶0012, ¶0025 and ¶0027 three way valves makes the arrangement for respectively conducting gas to each collection tube) having compositions that are different from each other (¶0008, odor sensor 3 can detect six type odor); a plurality of housing parts (¶0026 pipes or collection tubes 7 and 9 that can be even more than two collection pipes) individually storing the adsorbents(Carbotrap / Carbotrap C in view of ¶0026); a plurality of gas-guiding passages (FIG. 1A and FIG 1B - passage from V2 to 7; passage from V2 to 9)that guide a sample gas to be analyzed to each of the housing parts (7,9) ; a detector (3) that detects the sample gas (from line 1) desorbed from each of the adsorbents (Carbotrap / Carbotrap C in view of ¶0026); a plurality of desorbed-gas passages ((FIG. 1C and FIG. 1D - passage from V2 to 7; passage from V2 to 9) connecting (e.g., flow path 5) the housing parts (7,9) to the detector (3); and an identifier (e.g.,¶0008 The odor sensor 3 is provided with six types of oxide semiconductor gas sensors having different response characteristics, and the response patterns of these gas sensors are integrated to identify the odor) that acquires a detection signal from the detector so as to create desorption profiles of the sample gas that are respectively unique to the adsorbents 
Nakano fails to disclose conducting a principal component analysis on a group of the desorption profiles.  
Kita in ¶0003-¶0004 and ¶0014-¶0016 teaches the identifying of the sample gas includes conducting a principal component analysis. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use principal component analysis, as taught by Kita, in the method of Nakano to identify the sample gas. One of ordinary skill in the art knows that many different statistical and data analysis techniques may be used on the data of Nakano to identify the sample gas. Kita teaches ([0003]) that principle component analysis is widely used in the gas sensing art. Also see MPEP 2143 A ("Combining Prior Art Elements According to Known Methods to Yield Predictable Results").

Regarding claim 15, Nakano further discloses the plurality of housing parts (7,8) includes inlets (inlets of 7 and 9 connected to valves V1, V2)  and outlets (outlets of 7 and 9 connected to valves V3)  opposite to the inlets, respectively, the plurality of gas-guiding passages (the gas passages that conducts gas from e.g., V1,V2 to the inlets of 5 and 7) are coupled to the inlets, respectively, and the plurality of desorbed-gas passages are coupled to the outlets (the gas passages that conducts gas from e.g., V3 to the outlets of 5 and 7), respectively.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Kita in view of Yoshida (JP-2014228485-A, “Yoshida”).

Regarding claim 10, Nakano discloses a plurality of heaters (¶0009) and that heat the adsorbents so as to desorb the sample gas from each of the adsorbents, wherein the heaters can be energized individually (¶0009, ¶0014, ¶0016).

Nakano fails to disclose heaters disposed in the housing parts.

Yoshida teaches in figures 1 and 3 a gas sensor (X) with adsorbent (21) that heater (22) is disposed in the housing part (40).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose Nakano’s heaters in a housing as taught by Yoshida. One of ordinary skill in the art knows the measurement systems are maintained in a housing to not only make them more convenient and reliable and lasting, specifically disposing heaters in the housing manage the heat to be applied more for creating desorption profiles with less waste of heat.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano, Kita, and Yoshida in view of KIM, (KR20090024515A, “KIM”).

Regarding claim 11, Nakano further discloses the adsorbents (Carbotrap / Carbotrap C in view of ¶0026) include a first adsorbent (e.g., in collection tube 7) and a second adsorbent (e.g., in collection tube 9), the heaters (not shown heaters but disclosed at e.g., ¶0009) include a first heater that heats the first adsorbent and a second heater that heats the second adsorbent 
 
Nakano fails to disclose a controller that controls electric power supply to the heaters.

Kim in figures 1-3, (page 3 lines 100-102) teaches controller (controllers 132) that controls electric power supply to the heaters (130).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s controller and control electric power supply to Nakano’s heaters. One of ordinary skill in the art knows managing and controlling any of heaters to heat adsorbents and providing desorption profiles needs a controller to control temperature related to the desorption profiles for each adsorbent.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, and Kita in view of Yamanaka, (JP 2002035601 A, “Yamanaka”).

Regarding claim 12, Nakano fails to disclose each of the adsorbents contains an inorganic oxide. 
	Yamanaka teaches the adsorbents contains an inorganic oxide (e.g. ¶0011). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yamanka’s inorganic oxides for Nakano’s adsorbents. One of ordinary skill in the art would know they are excellent in adsorption capability of hydrophilic substance.

Regarding claim 13, Nakano fails to disclose the inorganic oxide contains at least one selected from the group consisting of a tungsten oxide, a tantalum oxide, a titanium oxide, a tin oxide, a copper oxide, a zinc oxide and a nickel oxide.  
Yamanaka teaches the inorganic oxide contains a zinc oxide (¶0011). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yamanka’s inorganic oxides for Nakano’s adsorbents. One of ordinary skill in the art would know they are excellent in adsorption capability of hydrophilic substance.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano, Kita,  and Yamanaka in view of Shiono, (KR 20070027549 A,” Shiono”).

Regarding claim 14, Nakano fails to disclose each of the adsorbents includes a nanowire covered with an inorganic oxide film, and the inorganic oxide film is composed of the inorganic oxide.
Yamanaka in figs. 1-4 teaches of the adsorbents includes a nanowire (at e.g., ¶0016 and in ¶0013 and ¶0015 Yamanaka teaches the shape/dimensions can be selected according to what is wanted) covered with an inorganic oxide film (e.g., ¶00174), and the inorganic oxide film is composed of the inorganic oxide (titanium oxide).

Shiono in fig.1 teaches adsorbent in nano order (page 23 line 958 using CNT as adsorbent and in page 26-line 1056 teaches it is in nano order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shiono’s Nano scale for Nakano’s adsorbents. One of ordinary skill in the art would have been motivated to make this modification in order to increase the sorption surface and the preference for being in nano size scale in any application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856